WIDENER, Circuit Judge,
concurring:
I concur in the result as well as in all of the opinion through parts I and II thereof.
*643I would not decide the constitutional questions since there are other grounds upon which the decision is properly based.
The rule is stated in Ashwander v. TVA, 297 U.S. 288, 341, 347, 56 S.Ct. 466, 480, 483, 80 L.Ed. 688 (1936) (Justice Brandeis concurring).
“The Court will not pass upon a constitutional question although properly presented by the record, if there is also present some other ground upon which the case may be disposed of. This rule has found most varied application. Thus, if a case can be decided on either of two grounds, one involving a constitutional question, the other a question of statutory construction or general law, the Court will decide only the latter.”